Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Application

This Office-Action acknowledges the Amendment filed on 9/6/2022 and is a response to said Amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,108,108. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another. For example, claim 1 in the instant application and claim 1 in the ‘108 patent are both directed to a method for
managing user-generated game play advice with essentially the same method
steps. The instant application is broader such that it does not disclose displaying new game play advice in conjunction with previously received game play advice.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,126,116. Although the claims at issue are not identical, they are not patentably distinct from each other because they obvious variants of one another. For example, claim 1 in the instant
application and claim 1 in the ‘116 patent are both directed to a method for
managing user-generated game play advice with essentially the same method
steps. The instant application is also broader such that it does not disclose displaying new game play advice in conjunction with previously received game play advice.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9 and 11-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Luchene, US 20070087799 (Van Lucene) in view of Gupta, US 20080109491 (Gupta).
Regarding Claim 1.
Van Luchene discloses a method for managing user-generated game play advice, the method comprising:
receiving new game play advice from, a user (para 163, 184); and
executing instructions stored in memory, wherein execution of instructions by a processor (para 101);
displays the new game play advice to a community of users , the new game play advice displayed in a default ranking position (para 179, experts could post specific pieces of advice on a message board. When advice is posted, this is interpreted as new game play advice being displayed to a community of users; para 184, advice can be given using any suitable means which can be displayed to user which may include an in-game communication system such as a chatroom, web interface, text messages, email system, voice communication system, etc.; para 194, display a list of experts by past advice they have given and its effectiveness so that novices can shop for experts; para 196, experts advice can trickle up an advice ‘ladder’; para 115; Fig. 5 and associated text, various modules related with “helpfulness” of users in the games. In the concept of a trickle up ‘ladder’, this is interpreted as advice being displayed in a default ranking position (ie: bottom of the ladder) in which it can trickle up to higher ranks.);
receive feedback associated with the quality of the new game play advice or the previously received game play advice (para 189);
displaying the new game play advice in coordination with the state of the
currently played game (para 168-169, 171, 173, 184, 186. Advice can be given based on the state of the game, such as the game currently being played by a player needing help and requesting help via in-game instant message wherein an expert is online. Advice can also be provided during certain game states, such as when a certain scenario or event in the game unfolds or if a player character joins the game.).
Van Luchene does not expressly disclose ranking the new game play advice against the previously received game play advice based on the feedback received from the community of users; and displaying the new game play device in coordination with the state of the currently played game.
However, Gupta teaches the contribution made by the user and the user’s reputation score, based on feedback from the community, is displayed on the online community (para 67); the contribution made by a user with a higher reputation score is given prominence on the online community (para 68, 89); as soon as a new contribution has been received by the user, a new reputation score is calculated and this information is updated then displayed to the online community (para 90.); and users are ranked based on their reputation scores (para 70), rank is computed for users based on their reputation scores, i.e the rank will update as the scores update) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 112, 144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, with the ability to rank new user contributions against previous user contributions and update the display of user contributions based on the new reputation score because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community as taught by Gupta.

Regarding Claim 2, 19.
Van Luchene further discloses the new game play advice is displayed in a three-dimensional virtual environment including an object associated with a reward or achievement (para 11, virtual game environment; para 22-29, character attributes are stored and include a virtual object and virtual help points or credits; para 6364, in game marketplace where characters can exchange attributes in a massive multi player online video game; para 134).

Regarding claim 3,20
Van Luchene further discloses the new game play advice is selected from the group consisting of textual, visual, and audible game play advice (para 184).

Regarding claim 4, 21
Van Luchene and Gupta disclose the limitations of claim 1. Furthermore, Van Luchene discloses the feedback is selected from a group consisting of numeric, characteristic, and binary feedback, the feedback including user commentary (para 189).

Regarding claim 5, 22
Van Luchene does not expressly disclose ranking and displaying the new game play advice in a position that is not the default position occurs in real-time.
	However, Gupta teaches reputation scores are updated immediately whenever a user submits a contribution (para 63) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 112, 144).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, with the ability to update the rank and display of a user's contribution substantially in real-time because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community as taught by Gupta.

Regarding claim 6, 12, 23
Van Luchene does not expressly disclose ranking and displaying the new game play advice in a position that is not the default position occurs according to a predetermined schedule.
	However, Gupta teaches reputation scores are updated periodically (para 63. In this case, the Examiner interprets the periodic updates as a predetermined schedule.) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 114, 144).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, with the ability to update the rank and display of a user's contribution according to a predetermined schedule, or periodically because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community as taught by Gupta.

Regarding claim 7, 13, 24
Van Luchene does not expressly disclose ranking and displaying the new game play advice in a position that is not the default position occurs in response to a user query.
	However, Gupta teaches reputation scores are updated in response to a user query (para 63. Request to see reputation score, score is updated at that instant) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 112, 144).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, the ability to update the rank and display of a user's contribution according to a user’s request or query because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community as taught by Gupta.

Regarding claim 8
Claim 8 recites substantially similar subject matter as claim 1 and is therefore rejected using the same art and rationale set forth in the rejection above, with the same motivation to combine Van Luchene and Gupta. 
Furthermore, Van Luchene discloses a system environment (See Fig. 1), the implementation of servers (para 141), and an interface for submitting advice (para 187), a feedback engine to rank the advice (para 190.The system ranks the advice given by the experts), a means to display advice (para 194. The system lists experts), and a means to receive feedback on the advice (para 189). Furthermore, as shown in the rejection of claim 1 above, Gupta discloses updating the display of the user’s contribution in accordance with the reputation score and ultimately rank (para 73, 90) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 112, 144).

Regarding claim 9
Van Luchene and Gupta disclose the limitations of claim 8. Furthermore, Van Luchene discloses the ranking allocated by the ranking engine is selected from the group consisting of numeric, characteristic, binary, and percentage-based rankings (para 190).

Regarding claim 11
Van Luchene and Gupta discloses the limitations of claim 8. Van Luchene does not expressly disclose the game play advice display engine operates using an asynchronous programming language to continually update displayed game play advice submissions in accordance with a most recent new ranking as allocated by the feedback engine and the ranking engine.
	However, Gupta teaches continually updating the user's reputation score as feedback is received and displaying the updated reputation score (para 63, reputation score updates as soon as feedback comes in; para 67, display the reputation score; para 70, rank is computed for users based on their reputation scores, i.e the rank will update as the scores update) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 112, 144).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, with the ability to update the rank and display of a user's contribution continuously with the most recent new rankings displayed because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community as taught by Gupta.

Regarding claim 14
Van Luchene and Gupta disclose the limitations of claim 8. Furthermore, Van Luchene discloses receiving feedback from a user rating the quality of the game play advice (para 190).
	Van Luchene does not expressly disclose the feedback engine is further configured to receive feedback from a community of users with respect to the reputation of a user submitting game play advice.
	However, Gupta teaches the feedback engine is configured to receive feedback from a community of users with respect to the reputation of a user submitting game play advice (para 57, feedback received from a community of users about a contribution is used to calculate a reputation score for a user; para 66, reputation score for a user indicates quality of contribution or credibility of the user) because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so they may be rated higher by the community and their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community (para 112, 144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, with the ability to receive feedback from a community of users with respect to the reputation of a user submitting content because the maintenance of reputation profiles for a user incentivizes users to contribute better quality content, so they may be rated higher by the community and their content may be shown more prominently the higher their reputation score, and ultimately improves the overall quality of the community as taught by Gupta.

Regarding claim 15
Van Luchene and Gupta disclose the limitations of claim 8. Furthermore, Van Luchene discloses the ranking engine is further configured to allocate a grade to a user in a community of users for a particular interactive game based on the accomplishments or the experience of the user with respect to the interactive game (para 192, experience points are awarded; para 137, 175. In this case, a player is interpreted as being graded as an expert based on game experience, such as reaching a certain experience level.).

Regarding claim 16
Van Luchene and Gupta disclose the limitations of claim 14. Furthermore, Van Luchene discloses allocating a value to the feedback received from users with respect to the quality of the game play advice (para 189. A numerical rating given to quality of advice).
	Van Luchene does not expressly disclose a second value to the reputation of the user submitting the game play advice, the first and second value proportionally affecting the new ranking allocated to the game play advice.
	However, Gupta teaches values (factors) that proportionally affect the new ranking allocated to the user's contribution (Fig. 9; para 91-92, 112-114, weighted components affecting the reputation score of the user; reputation score and contribution score are updated when a new comment is made or a new rating is provided on the comment made).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, the ability to include a second value to the reputation of the user submitting the contribution, the firs an second value proportionally affecting the new ranking/score allocated to the contribution, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination of a first and second value proportionally affecting the new ranking/rating of a contributor predictable.

Regarding claim 17
Van Luchene and Gupta disclose the limitations of claim 14. Furthermore, Van Luchene discloses allocating a value to the feedback received from users with respect to the quality of the game play advice (para 189, numerical rating given to quality of advice) and grading a user based on the user's experience (para 192, experience points are awarded; para 137, 175. In this case, a player is interpreted as being graded as an expert based on game experience, such as reaching a certain experience level.).
	Van Luchene does not expressly disclose allocating a second value to the user grade received from the community of users, the first and second value proportionally affecting the new ranking allocated to the game play advice.
	However, Gupta teaches allocating a value to a user grade received from the community of users (para 108. In this case, a contribution score is interpreted as a user grade received from the community of users) and values that proportionally affect the new ranking allocated to the game play advice (See Fig. 9; para 91-92, 112-113, weighted components affecting the reputation score of the user; para 114, reputation score and contribution score are updated when a new comment is made or a new rating is provided on the comment made).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for managing user generated game play advice, as taught by Van Luchene, with the ability to include a second value to the grade of the user submitting the contribution, the first and second value proportionally affecting the new ranking/score allocated to the contribution, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination of a first and second value proportionally affecting the new ranking/rating of a contributor predictable.

Regarding claim 18
Claim 18 recites substantially similar subject matter as claim 1 and is therefore rejected using the same art and rationale set forth in the rejection of claim 1 above, with the same motivation to combine Van Luchene and Gupta. 
Furthermore, Gupta teaches the previously received contribution having been submitted by at least a second user, the second user having previously received feedback from the community of users (Fig. 5-6. In this case, if a reputation score already exists, then the user has previously contributed and has previously received feedback. Para 70-71. The users are ranked against one another based on their reputation scores. In this case, there is a first user and at least a second user with reputation scores. Fig 12 and associated text, evaluate the quality of a contribution made by a first user with reference to a second user).

Regarding claim 25.
Claim 25 recites substantially similar subject matter as claims 1, 18 and claim 16, with respect to receiving user feedback and feedback associated with the quality of the contribution/advice, assigning weighting values to the user feedback and feedback associated with the quality of the contribution/advice, and ranking the contribution/advice based on the assigned weighting values, and is therefore rejected using the same art and rationale set forth in the rejections above, with the same motivation to combine Van Luchene and Gupta. 
Furthermore, as shown above, Gupta discloses updating the display of the contributions based on new rankings, which are based on updated calculations to the reputation score (Fig. 5, para 73, 129, 130. In this case, contributions are displayed in decreasing order of their ranks).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Luchene and Gupta, in view of Schneier et al., US 20030177347 (Schneier).
Regarding Claim 10.
Van Luchene and Gupta disclose the limitations of claim 8. Van Luchene and Gupta do not expressly disclose the ranking engine is further configured to apply a tie-breaker to game play advice receiving an equal ranking from the ranking engine.
	However, Scheier teaches that when it comes to scenarios in which rankings between two items end up equal to each other, a tie-breaker is used to distinguish a clear winner and loser, or to give each item being judged a clear rank with no items sharing the same rank (para 598. In this case, Scheier teaches a computerized game of golf, wherein a secondary result other than the final score is used to rank players of equal final scores. The tie could be broken based on play-related information like the fewest putts taken, distance of the longest drive, etc.). Schneier is interpreted as being analogous as it is directed towards score-based rankings among items that can be given rankings.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the system of Van Luchene and Gupta to apply a tie breaker to contributions/advice receiving an equal ranking or rating from the system. One would have been motivated to apply a tie-breaker within this system in view of the updating to the display of ranked contributions so that each contribution has its own rank and no contribution shares the same rank, allowing users in the system to clearly distinguish one piece of contribution or advice from another.



Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. Applicant states:
“Van Luchene does not teach displaying game play advice or new game play advice”
	The Examiner disagrees. Van Luchene discloses that advice can be provided using any suitable means, such as an in-game communication system such as a chatroom, web interface, text messages, email system, voice communication system. In this case, any advice given would obviously be new since any advice provided would not generated specifically for such chatrooms, web interfaces, text messages, email system, or voice communication system. In other words, the Examiner believes when advice is generated from an expert to a novice, it would obviously be new as it is meant for the novice.

“Van Luchene does not even teach displaying new game play advice at all, not one-to-one or to a community”.
	The Examiner disagrees. Van Luchene discloses in paragraph 184 that advice can be provided using any suitable means, such as an in-game communication system such as a chatroom, web interface, text messages, email system, voice communication system. A chatroom is interpreted as a community. Paragraph 179 further discloses “For example, experts could post specific pieces of advice on a message board”. A message board can also be interpreted as a community.

 “Applicant submits that the Gupta Provisional (Provisional Application No. 60/856,673) (from which priority was claimed) does not include this asserted teaching of ranking users based on reputation scores and computing rank based on reputation scores and updating rank as the scores update.”
	The Examiner disagrees. The provisional, namely pages 4-5, 8-10), discloses users of a community can give other users ratings in which those ratings are then used to calculate a reputation score for each participant, in which, based on such reputation scores, content from higher reputation person is given more prominence. While “rank” is not the term used in the disclosure, “reputation score” is used instead. In other words, the reputation score is interpreted as representing a rank that would be derived based on ratings given. In this case, similar to higher ratings would represent a higher reputation (and thus having higher priority in the context of Gupta), higher reputation scores represent a higher rank (and thus having higher priority on the context of the instant invention. In this case, the Examiner believes the disclosure within the provisional is relied upon in the Gupta reference and therefore having an earlier effective filing date pre-dating the effective filing date of the claimed invention. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715